RECEIVED IN
                                       ORIGINAL
       The  i:1 o" Appeals               NO. 06-14-00047-CV
                                                                               Th RLED IN
          iiixtli District
                                                                                   ***«" Drsirict
          JAM Q 2 2015
                                                                                JAN 02 2015
      Texarkana, Texas \
    Dib.-aA-irey, Clerk
                                 IN THE COURT OF APPEALS FOR                  "texarkana, "foxas
                             THE SIXTH COURT OF APPEALS DISTRICT D*bra Aufrey, Cimk
                                       TEXARKANA, TEXAS




                                         CAROL PASELK,

                                             Appellant

                                                 v.



                    JUSTICE OF THE PEACE, PRECINCT 1, YVONNE KING

                                              Appellee




                              On Appeal from the Hopkins County Court
                                 Trial Court Cause No. CV14-08223

                                      Oral Argument Requested




                                                         Carol Paselk

                                                         Pro Se Appellant
                                                         P.O. Box 1284
                                                         Emory, Texas 75440
                                                         (940) 435-3210




Appellant's ReplyBrief- 06-14-00047-CV                                      page I of46 pages
                                          NO. 06-14-00047-CV




                              IN THE COURT OF APPEALS FOR
                        THE SIXTH COURT OF APPEALS DISTRICT
                                     TEXARKANA, TEXAS




                                           CAROL PASELK,

                                              Appellant

                                                  v.



                 JUSTICE OF THE PEACE, PRECINCT 1, YVONNE KING

                                               Appellee




                           On Appeal from the Hopkins County Court
                               Trial Court Cause No. CV14-08223

                                     Oral Argument Requested




                                                          Carol Paselk
                                                          Pro Se Appellant
                                                          P.O. Box 1284

                                                          Emory, Texas 75440
                                                          (940) 435-3210




Appellant's Reply Brief- 06-14-00047-CV                                      page 1 of 46pages
                               Identity of Parties and Counsel



      Pursuant to Rule ofAppellate Procedure 38.1(a), Appellant provides the following
list of all parties to the trial court's judgment and the names and addresses of all trial and
appellate counsel.


Carol Paselk                              Pro Se Appellant
P.O. Box 1284
Emory, Texas 75440
(940)435-3210



Yvonne King                               Justice of The Peace, Precinct 1
128 Jefferson Street, Suite
Sulphur Springs, Texas 75482
(903) 438-4026



Dustana Rabe                              Hopkins County Attorney
128 Jefferson Street, Suite               Prosecutor in the justice of the peace   court
Sulphur Springs, Texas
(903)438-4017




Appellant's Reply Brief- 06-14-00047-CV                                  page 2 of46 pages
                                          Table of Contents




Identity of Parties and Counsel                                                             2
Table of Contents                                                                           3
Table of Authorities                                                                        5
Statement of the Case                                                                       7
Statement of Facts                                                                          8
Introduction                                                                                8
Appellant's Reply To Appellees Response ToAppellant's Issue No. 1                          10
         The County Court erred in denying Appellant's Petition For Writ of
         Certiorari seeking relief from the "Order Awarding Possession of Seized
         Horses" issued by the Justice of The Peace Court
Appellant's Reply To Appellees Response To Appellant's Issue No. 2                         15
         The County Court erred in denying Appellant's Motion To Vacate Void
         Order Issued By Justice Court, Precinct 1, seeking relief from the "Order
         Awarding Possession of Seized Horses" issued by the Justice of The Peace
         Court.

Appellant's Reply To Appellees Response To Appellant's Issue No. 3                         22
         The Justice Court erred in issuing the "Order Awarding Possession of
         Seized Horses", denying Appellant her Constitutionally protected and
         guaranteed rights of lawful due process under the law, a trial by jury of any
         matter affecting her property rights, and protection from excessive fines.
Appellant's Reply To Appellees Response To Appellant's Issue No. 4                         32
      The justice Court erred in issuing the "Order Awarding possession of
      Seized Horses" in violation of 8th Amendment Protections.
Conclusion                                                                                 35
Prayer                                                                                     37
Certificate of Compliance                                                                  38
Certificate of Service                                                                     38
EXHIBITS:

      EXHIBIT No. 1 - Photos of Hay & Grain in the barn - 5/3/09 thru 5/9/09               39
      EXHIBIT No. 2 - Photos of Mares in Pasture 1 month before Seizure                    44


Appellant's Reply Brief- 06-14-00047-CV                                page 3 of 46pages
       EXHIBIT No. 3 -Testimony of State's Witness Melanie DeAeth                45
       EXHIBIT No. 4-Testimony of Chief Deputy Ricky Morgan                      46




Appellant's Reply Brief- 06-14-00047-CV                      page 4 of 46pages
                                TABLE OF AUTHORITIES




Texas Cases


Arrington v. Arrington, 613 S.W.2d 565 (1981)

Clayton v. Clayton, 308 S.W.2d 557, 564 (Tex.Civ.App.—Texarkana 1957, no writ)

City ofLufkin V. McVicker. 510 S.W.2d 141 (1973)

Dews v. Floyd, 413 S.W2d 800 (Tex.Civ.App. Tyler 1967)

Gracia v. State - Tex.Ct.App.2012, See especially: footnote No. 1

Granger v. Folk, 931 S.W.2d 390 (1996)

Jones v. Jones, 592 S.W.2d 19 (Tex.Civ.App.— Beaumont 1979, no writ);

Missouri-Kansas-Texas R. Co. v. Roegelein Pro. Co., 260 S.W.2d 605 (1953)

Pine v. State, 921 S.W.2d 866 (1966);

Rayson v. Johns, 524 S.W.2d 380 (Tex.Civ.App.— Texarkana 1975, writ refd n.r.e.);

Silver v. Shefman, 287 S.W.2d 316 (Tex.Civ.App.—Austin 1956, writ refd n.r.e.).
Stone v. State, 794 S.W.2d 868, 870 (Tex.App.—El Paso 1990, no pet.)
Youngv. Blain, 245 S.W. 65 (Tex. Comm'n App.1922, opinion adopted)


Federal Cases:


Valley v. Northern Fire &Marine Ins. Co., 254 U.S. 348, 41 S. Ct. 116 (1920)




Appellant's Reply Brief-06-14-00047-CV                              page 5 of46pages
U.S. Constitution



4th Amendment, United States Constitution
6th Amendment, United States Constitution
7th Amendment, United States Constitution
8th Amendment, United States Constitution




Texas Constitution



Article 1, Section 9, Texas Constitution
Article 1, Section 15, Texas Constitution
Article 5, Section 10, Texas Constitution




Texas Statutes



Texas Code of Criminal Procedure 2.09

Texas Code of Crimninal Procedure, Chapter 18
Texas Code of Criminal Procedure, 18.01(c)
Texas Code of Criminal Procedure 18.10

Texas Code of Criminal Procedure 18.11

Texas Health & Safety Code, 821
Texas Health & Safety Code 821.021 et. seq.
Texas Health & Safety Code 821.022;
Texas Health & Safety Code 821.023(g)



 Appellant's Reply Brief- 06-14-00047-CV        page 6 of 46pages
Rules



Texas Rules of Civil Procedure, Rule 579




Other Reference


Atlantic Coast Line R. Co. v. Mack, 64 So. 2d 304 (Fla. S.Ct. 1952)

Palmer v. Johnson, 97 Fla. 479, 121 Wo. 466 (1929)




                                STATEMENT OF THE CASE


        Appellant Carol Paselk appeals from an order denying her Petition For Writ

Certiorari (C.R. pgs. 5-60) seeking relief from a wrongful "Order Awarding Possession

of Seized Horses" issued by Hopkins County Justice of The Peace, Precinct 1, Yvonne

King. (C.R. pg.55) in violation ofAppellant's lawful protections under Texas Health &

Safety Code 821.023(g) and in violation of her Constitutionally protected and

guaranteed rights to lawful due process of law, the right to a trial by jury of any matter

affecting her property rights, and her right to be free from excessive fines and cruel and

unusual punishment. Appellant Paselk is also seeking relief from the denial of her


 Appellant's Reply Brief- 06-14-00047-CV                              page 7 of46pages
Motion To Vacate Void Order Issued By Justice Court, Precinct 1 (C.R. pg. 111). The

"Order" was issued in violation of Appellant's lawful protections under Texas Health &

Safety Code 821.023(g), and in violation of her Constitutionally protected and

guaranteed rights, including the right to lawful due process.



                                   STATEMENT OF FACTS




       On February 19, 2014, Appellant Paselk filed her Petition For Writ of Certiorari

with the Hopkins County Court, seeking relief from the "Order Awarding Possession of

Seized Horses" issued by Justice of The Peace, Precinct 1, Yvonne King on May 20,

2009. (C.R. pgs. 5-60). The "Order" was issued in denial ofApellant's right to a trial by

jury of any matter affecting her property rights. The "Order" includes horses in good

condition in direct violation of Texas Health & Safety Code 821.023(g), upheld by the

Texas Court ofAppeal in Gracia v. State 2012. The "Order" is already legally null and

void and Justice demands that the "Order" be vacated.




                                       INTRODUCTION


       This case is about the fulfillment of the Constitutional promise of Justice and

NOT about how manipulation of the law and false statements can be used to justify

denying this Appellant her lawful protections, and her Constitutionally protected and


 Appellant's Reply Brief- 06-14-00047-CV                              page 8 of46pages
guaranteed rights. Although this case comes to this Court as the result of an appeal for a

Petition For Certiorari, the underlying null and void "Order Awarding Possession of

Seized Horses" (the "Order") is the real issue in this case.

       This Court must not be led away from the real and true issue of this entire case

which is whether the "Order" issued by layman non-lawyer Justice of The Peace

Yvonne King is lawfully null and void, with no effect, and invalid. The glaring issue

goes beyond whether a Petition For Certiorari was or was not timely filed. The issue

begging Justice is whether this "Order" was issued in violation of this Appellant's

protections under the law, and in violation of her Constitutionally protected rights to

lawful due process, the right to a trial by jury of all matters affecting her property rights,

and her protections from excessive fines and cruel and unusual punishment.         Appellant

Paselk humbly asks this honorable Court NOT to be confused or side tracked, or to lose

focus that the "Order Awarding Possession of Seized Horses" (hereinafter the "Order")

issued by the Justice of The Peace Court is the foundational, and ONLY true issue

before this Court.


       This 6th District Court of Appeals has NEVER previously heard or considered any

"Appeal" of this "Order" issued by J.P. Yvonne King. Dustanna Rabe, attorney for

Appellee, attempts to seriously confuse this Court by trying to get this Court to

wrongfully believe an August 9, 2010 judgment was an appeal of this "Order". The

August 2010 Judgment Rabe refers to was NOT based on an appeal of this "Order"


 Appellant's Reply Brief- 06-14-00047-CV                                page 9 of46 pages
which is the present subject and issue before this Court.

       Dustanna Rabe further attempts to confuse this Court by falsely stating in her

"Conclusion", "In fact, the Honorable Court of Appeals for the Sixth Appellate District

has already visited some if not all of the issues raised in the current appeal in Appellant's

previous appeal filed in 2010." Appellant Paselk has not previously brought an appeal

of this "Order" to this Court. This Court has NOT previously visited the issues raised in

this appeal.




               APPELLANT'S REPLY TO APPELLE'S RESPONSE TO
                                APPELLANT'S ISSUE NO. 1



Appellant's Contention

       The County Court erred in denying Appellant's Petition For Writ of Certiorari

seeking relief from the "Order Awarding Possession of Seized Horses" issued by the

Justice of The Peace Court.




Appellee's Reply

       The County Court did not err in denying Appellant's Petition for Writ of Certiorari

seeking relief from the "Order" issued by Judge Yvonne King.




 Appellant's Reply Brief- 06-14-00047-CV                              page 10 of46pages
Appellant's Reply Argument:

       Although this Appellant's Petition For Writ of Certiorari was filed after the TRCP

Rule 579 deadline of 90 days, the County Court failed to consider the fact that the

"Order" includes horses in good condition, in complete violation of Texas Health &

Safety Code 821.023(g), making the "Order" null and void, without effect and invalid.

       Regarding TRCP Rule 579, County Attorney Dustanna Rabe states in her

Response to Appellant Paselk's Brief, "such a writ shall not be granted after ninety days

from the time the final judgment is signed... Judge Newsom properly denied the

"Petition" as being untimely filed."       According to TRCP Rule 578 Appellant has

previously shown, and now shows in this Reply that the justice court did not have

jurisdiction to issue the "Order" and that an injustice has been done to Appellant, and

that the injustice was not cause by Appellant's own inexcusable neglect."

       The responsibility and duty of any Texas court is to ultimately defend and uphold

both the Constitution of the United States and the Constitution of Texas. In fulfilling

these duties and responsibilities, defending and upholding these Constitutions means to

protect the citizens from infringement of their Constitutionally protected and guaranteed

rights. The Florida Supreme Court has clearly established the responsibility of Courts,

and the proper emphasis and character for upholding Constitutionally protected and

guaranteed rights. When presented with a Petition For Writ of Certiorari more than 2

years after the deadline, the Florida State Supreme Court stated,


 Appellant's Reply Brief- 06-14-00047-CV                              page 11 of46pages
       "We are, therefore, confronted with the dilemma as to whether we will

       adhere strictly to the Rule and deny jurisdiction to the petitioner on the

       merits, or whether we will waive the Rule and exercise our constitutional

       responsibility to take jurisdiction of the case. Where a rule which is not

       jurisdictional, but directory only, conflicts with the justice of the case, it is

       justice and not the rule which must prevail. Rules should implement rather

       than prevent the administration of justice." Atlantic Coast Line R. Co. v.

       Mack, 64 So. 2d 304 (Fla. S.Ct. 1952).


       TRCP Rule 579 is ONLY a procedural directive and is not jurisdictional,

therefore the County Court had a responsibility to exercise it's constitutional

responsibility to take jurisdiction of this case, to afford this Appellant the justice this

case demands. The failure of the County Court has brought this case before this Court

which must now exercise its duty and responsibility to protect this Appellant's

protections under law, and her Constitutionally protected and guaranteed rights.

       The Florida Supreme Court further established the proper emphasis and character

for upholding Constitutionally protected and guaranteed rights by stating: "It has also

been held that if the inferior tribunal had no jurisdiction, the superior court may entertain

a petition for certiorari and quash the judgment, in spite of the fact that the petition was

not filed within the statutory period." Palmer v. Johnson. 97 Fla. 479, 121 Wo. 466

£1929); cited in Atlantic Coast Line R. Co. v. Mack. 64 So. 2d 304 (Fla. S.Ct. 1952).



 Appellant's Reply Brief- 06-14-00047-CV                                 page 12 of 46pages
The Justice of the Peace court is a low level inferior tribunal in the State judicial

scheme. According to Texas Health & Safety Code § 821.023(g) and the decision of the

14th Court of Appeals in Gracia v. State, Tex: Court of Appeals. 14th Dist. 2012 footnote

No. K Justice of the Peace Yvonne King had NO jurisdiction to include horses in good

condition as part of the "Order." THSC § 821.023(g) states:

        "The court SHALL order the animal returned to the owner if the court

       does not find that the animal's owner has cruelly treated the animal." [bold,

       underline, and caps emphasis added.]      The language of THSC §

       821.023(g) is clearly upheld by the Court ofAppeals in Gracia v. State,

       Tex: Court of Appeals. 14th Dist. 2012 footnote No. 1: "Thejury did not

      find cruel treatment ofa German Shepherd dog and some chickens, and

       those animals were ordered returned to appellants. See former Tex. Health

       & Safety Code § 821.023(g) (eff. Sept. 1, 2007 to Aug. 31, 2011), which is

       identical to the current version."


       In Gracia v. State. Tex: Court ofAppeals, 14th Dist. 2012. the Texas Court of

Appeals clearly shows that the justice court MUST abide by the language of the law and

consider each and every INDIVIDUAL animal before ANY individual animal is ordered

taken from an owner. Appellee Yvonne King had a lawful duty and responsibility to

adhere to and abide by the very clear language of the law, as well as the statutory

protections, conditions and limitations intentionally codified by the Legislature. King


 Appellant's Reply Brief- 06-14-00047-CV                               page 13 of 46pages
had the responsibility, under law, to consider each and every individual animal according

to § 821.022 AND § 821.023(g). The "Order" is null and void, because it violates

THSC 821.023(g) by including horses which were in good condition in a "blanket

order" for an entire herd of horses. The holding of the Texas Court ofAppeals in Gracia

v. State, clearly shows there is no lawful justification for ordering horses in good

condition to be taken from this Appellant. (See APPENDX "E" and APPENDIX "F" of

the "Petition For Writ Of Certiorari" - C.R. pg. 51-54)

         There is NO statutory limitation which can deny remedy from a null and void

"Order", according to the Supreme Court of the United States, "A voidjudgment, order

or decree may he attacked at any time or in any court, either directly or collaterally -

The law is well-settled that a void order orjudgment is void even before reversal. "

Valley v. Northern Fire & Marine Ins. Co., 254 U.S. 348. 41 S. Ct. 116 (1920). The


Texas Court ofAppeals has also held that: "Voidjudgment is one which has no legal

force or effect whatever, it is an absolute nullity, its invalidity may be asserted by any

person whose rights are affected at any time and at any place and it need not be

attacked directly but may be attacked collaterally whenever and wherever it is

interposed." City ofLufkin v. McVicker, 510 S.W.2d 141 (Tex. Civ. App. - Beaumont

1973).


         The County Court has a constitutional responsibility to uphold and protect this

Appellant's lawful protections under THSC 821.023(g), as well as to uphold and protect


 Appellant's Reply Brief- 06-14-00047-CV                               page 14 of46pages
this Appellant's Constitutionally protected and guaranteed rights. By denying Appellant

Paselk's Petition For Writ of Certiorari, the County Court erred in adhering to a Rule

which is not jurisdictional, rather than exercising it's duty and responsibility to

implement the administration ofjustice. According to THSC 821.023(g) the County

Court has a duty and responsibility to overrule and quash the justice court "Order"

because it includes horses in good condition which the justice court had the

responsibility to order returned to Appellant(C.R. pgs. 51-54)




               APPELLANT'S REPLY TO APPELLE'S RESPONSE TO
                                APPELLANT'S ISSUE NO. 2



Appellant's Contention

       The County Court erred in denying Appellant's Motion To Vacate Void Order

Issued By Justice Court, Precinct 1, seeking relief from the "Order Awarding

Possession of Seized Horses" issued by the Justice of The Peace Court.



Appellee's Reply

       The County Court did not err in denying Appellant's Motion To Vacate the Order

seeking relief from the "Order Awarding Possession Of Seized Horses"" issued by

Justice of The Peace Yvonne King.




 Appellant's Reply Brief- 06-14-00047-CV                               page 15 of46pages
Appellant's Reply Argument:

      Appellant Paselk's Motion To Vacate the Order has substantial merit under the

law. The "Order" is already null and void because it includes horses in good condition

in complete violation of 821.023(g) therefore it is void and invalid with no effect.

      Three things substantiate Appellant's claim that the "Order" includes horses that

were in good condition, in violation of THSC 821.023(g), making the "Order" already

null and void:


   1. In his official eyewitness report, filed May 1, 2009, nine days before the seizure,

      Sgt. Tanner Crump states: "Not all of the horses were poor and she has a rotation

      plan for the horses on the grazing land she owns. Most of the horses that were

      poor were older horses and it is expected that they would not look as good as

      horses that were younger." Crump further stated, "I do not feel that the horses are

      in need of immediate care or removal from the owner."(C.R. pg. 44)


   2. Photos of horses found six days AFTER they were taken from Appellant's

      property show horses in good condition which, according to THSC 821.023(g)

      should never have been included in the "Order". (C.R. pgs. 51-54)


  3. Photos of Hay and grain usage for ten days BEFORE the seizure clearly shows

      Appellant was providing feed to the horses. (See EXHIBIT No. 1)


  4. States witness Melanie DeAeth, who instigated the "raid" against this Appellant


Appellant's Reply Brief- 06-14-00047-CV                              page 16of46pages
       and eventually ended up taking all the horses, as the beneficiary of the "Order",

       testified in the County-Court-At-Law: "Yes, right. There were some that were

       okay. There was one pasture that probably had enough grass and was maintaining

       those horses." (R.R. State v. Paselk, CR0926723, 10/27/09, Vol. 3 of 6, pg. 62,

       lines 12-14.) Thirty eight mares were in pasture. (See EXHIBIT No. 2 & 3)


   5. When asked IF he would have a different opinion IF he had been told that

       Appellant Paselk was feeding the horses, Chief Deputy Rickey Morgan testified:

       "I would have. She would probably still have the horses today because she was

       attempting to feed them." (R.R., State v. Paselk, CR0926723, 10/27/09 Vol. 3 of

       6, pg. 285 lines 16 - 25) (EXHIBIT No. 4)


       These five items clearly show that there were horses in good condition included in
the "Order" making the "Order" already null and void as it is written, because at the
very least it violates the protections codified by the Legislature in THSC 821.023(g).

      In her Response to Appellant's Brief, Dustanna Rabe, makes sweeping claims

there is no authority to support the "Motion To Vacate the Void Order Issued By Justice

Court, Precinct 1", however, the "Order" is issued in direct violation of Texas Health &

Safety Code, 821.023(g). The "Order" includes horses in good condition in violation of

821.023(g), making the entire "Order" void.

      The Texas Legislature has intentionally codified "the animal" or "an animal"

throughout the Texas Health & Safety Code, Section 821. This intentional "single


 Appellant's Reply Brief-06-14-00047-CV                              page 17 of46pages
animal" limitation is an intentional protection and safeguard for livestock owners, to

restrict the reach of the court over the personal property of livestock owners. The Texas

Court ofAppeals made special point to clarify this protection and safeguard for livestock

owners in Gracia v. State, Tex: Court ofAppeals, 14th Dist. 2012, stating in footnote 1:

"Thejury did notfind cruel treatment ofa German Shepherd dog and some chickens,

and those animals were ordered returnedto appellants. See former Tex. Health & Safety

Code § 821.023(g) (eff Sept. 1, 2007 to Aug. 31, 2011):'

       The "Order" is a "blanket order" for an entire herd of horses. The holding of the

Texas Court ofAppeals in Gracia v. State, clearly shows there is no lawful justification

for ordering horses in good condition taken from Petitioner. (See APPENDX "E" and

APPENDIX "F" of the "Petition For Writ Of Certiorari" - C.R. pg. 51-54)


       The Justice Court did NOT adhere to the codified single animal limitation. The

Justice Court did NOT consider each and every single animal on its own merits, based

on admissible evidence specific for each and every individual animal.

       There is NO language codified by the Texas Legislature anywhere in the entire

Texas Health & Safety Code § 821.021 et seq. which states, "if you find one animal to

be cruelly treated, you must take them all." The language of the law is specific to "an

animal" or "the animal" - not an entire herd, group, or collection of animals. The

"Order" is issued in violation of the single animal protections codified into law by the

Legislature. The "Order" includes animals that were in good condition, which must be


 Appellant's Reply Brief- 06-14-00047-CV                             page 18 of46pages
ordered returned to the owner according to 821.023(g). Because animals in good

condition are included in this "Order" the "Order" exceeds the specific jurisdictional

limitations placed by the Legislature on the Justice Court, making the "Order" void on

its face. "A justice court judgment in excess of the jurisdictional amount is void on its

face." Dews v. Floyd, 413 S.W.2d 800 (Tex.Civ.App. Tyler 1967).

       To further exacerbate this situation, Rabe states: "...Appellant, in keeping with

the law, was not entitled to a jury trial at the seizure hearing."   The Texas Court of

Appeals very clearly and very thoroughly describes that an animal owner clearly has the

right to a Trial by Jury, before animals can be taken from the owner, in Granger v. Folk.

931 SW2d (1996) Tex: 9th Dist. Court ofAppeals In Granger v. Folk, the Court of

Appeals states:

       "A close reading of paragraphs (a) and (b) of Section 821.023 may provide

       some slight illumination. Paragraph (a) presumes a criminal proceeding

       prior to the civil proceeding while paragraph (b) presumes the reverse.

       Obviously, in the criminal proceeding, a defendant may face loss of

       freedom or fine or both, whereas, a proceeding under Section 821.023 may

       subject the defendant to a loss, forfeiture and confiscation of property rights

       and interests. In either case, the defendant is entitled by right to all those

      guarantees affording full due process. The Court further states: "Sixth

      Amendment, United States Constitution. In Suits at common law, where



 Appellant's Reply Brief- 06-14-00047-CV                                 page 19 of46pages
      the value in controversy shall exceed twenty dollars, the right of trial by

      jury shall be preserved, and no fact tried by a jury, shall be otherwise

      reexamined in any Court of the United States, than according to the rules of

      the common law. U.S. CONST. Amend. VII. The right of trial by jury

      shall remain inviolate. The Legislature shall pass such laws as may be

      needed to regulate the same, and to maintain its purity and efficiency....

      TEX. CONST, art. I, § 15. It is fundamental to our system ofjustice and the

      intention and policy of the law to permit all persons to have a trial by jury

      of any facts affecting their property rights. Clayton v. Clayton, 308 S.W2d

      557, 564 (Tex.Civ.App.—Texarkana 1957, no writ).

      The right to a jury trial as guaranteed by our Constitution is one of our most

      precious rights, TEX. CONST, art. I, § 15; TEX. CONST, art. V, § 10;

      Young v. Blain, 245 S.W. 65 (Tex. Comm'n App.1922, opinion adopted),

      and the denial of that right is a very serious matter. Restrictions placed on

      the right to a jury trial will be subjected to the utmost scrutiny. See Jones v.

     Jones, 592 S.W2d 19 (Tex.Civ.App.— Beaumont 1979, no writ); Rayson v.

     Johns, 524 S.W2d 380 (Tex.Civ.App.— Texarkana 1975, writ refd n.r.e.);

     Silver v. Shefman, 287 S.W.2d 316 (Tex.Civ.App.— Austin 1956. writ refd

     n.r.e.).

      It is very clear that Granger v. Folk is the legal authority which clearly


Appellant's Reply Brief- 06-14-00047-CV                                page 20 of46pages
establishes that an animal owner has the inviolable, Constitutionally protected right to a

jury trial before any animals can be legally "ordered" to be taken from the owner. As

Rabe verifies in her "Appellee's Response To Appellant's Brief Appellant was denied a

trial by jury in the Justice Court, and therefore was denied her inviolable,

constitutionally protected right to a trial by jury of any matter affecting her property

rights. The County Court erred in denying the Motion To Vacate Void Order Issued by

Justiced Court, Precinct 1, because the County Corut had the responsibility to uphold

this Appellant's inviolable and Constitutionally protected right to a trial by jury.

         This Court has the duty and responsibility to uphold this Appellant's inviolable

and constitutionally protected right to a trial by jury, as already established by Granger

v. Folk, "It isfundamental to our system ofjustice and the intention and policy ofthe

law topermit all persons to have a trial byjury ofanyfacts affecting theirproperty

rights. Clayton v. Clayton, 308 S.W.2d 557, 564 (Tex.Civ.App.—Texarkana 1957, no

writ).


         This Court has the further responsibility to uphold that "The right to a jury trial as

guaranteed by our Constitution is one of our most precious rights, TEX. CONST, art. I, §

15; TEX. CONST, art. V, § 10; Young v. Blain, 245 S.W 65 (Tex. Comm'n App.1922.

opinion adopted), and the denial of that right is a very serious matter." This honorable

Court has the responsibility to ensure that "Restrictions placed on the right to a jury trial

will be subjected to the utmost scrutiny." See Jones v. Jones, 592 S.W2d 19


 Appellant's Reply Brief- 06-14-00047-CV                                 page 21 of46pages
(Tex.Civ.App.— Beaumont 1979. no writ); Rayson v. Johns, 524 S.W2d 380

(Tex.Civ.App.— Texarkana 1975. writ refd n.r.e.); Silver v. Shefman, 287 S.W.2d 316

(Tex.Civ.App.— Austin 1956, writ refd n.r.e.).

       The County Court erred in denying Appellant's Motion To Vacate Void Order

Issued By Justice Court, Precinct 1 because the "Order" is already null and void, having

been issued in excess of and in violation of the protections found codified by the

Legislature in THSC § 821.023(g). The County Court furthered erred in denying

Appellant's Motion To Vacate Void Order Issued by Justice Court, Precinct 1 because the

"Order" is already null and void having been issued in direct violation of this Appellant's

inviolable Constitutionally protected and guaranteed right to a trial by jury of any matter

affecting her property rights.




               APPELLANT'S REPLY TO APPELLE'S RESPONSE TO
                                 APPELLANT'S ISSUE NO. 3



Appellant's Contention

       The Justice Court erred in issuing the "Order Awarding Possession of Seized

Horses", denying Appellant her Constitutionally protected and guaranteed rights of

lawful due process under the law, a trial by jury of any matter affecting her property

rights, and protection from excessive fines.




 Appellant's Reply Brief- 06-14-00047-CV                             page 22 of46pages
Appellee's Reply

       The Justice Court did not err in issuing the "Order Awarding Possession of Seized

Horses". Further Appellant was not deprived due process under the law, was not denied

a trial by jury and was not denied protection from excessive fines.



Appellant's Reply Argument:

       If we are truly going to play by the rules and if we are going to abide by the law

codified by the Legislature, then the ENTIRE law must be followed, and not just

"portions" of the law wherever it can be "manipulated" to "fit" what law enforcement,

prosecutors, or judges want it to say.

       Rabe attempts to manipulate the language of the law by wrongfully stating, "...§

821.0211 clearly allows for application to be in front of a justice of the peace to the

exclusion of other judges within the county." [bold, underline emphasis added].

      Actually, THSC § 821.0211 states something much different than Rabe's

erroneous interpretation of the law:

       THSC, Sec. 821.0211. ADDITIONAL DEFINITION. In this subchapter,

       "magistrate" means any officer as defined in Article 2.09, Code of Criminal

      Procedure, except that the term does not include justices of the supreme

      court, judges of the court of criminal appeals, or courts of appeals, judges

      or associate judges of statutory probate courts, or judges or associate judges


 Appellant's Reply Brief- 06-14-00047-CV                              page 23 of46pages
       of district courts that give preference to family law matters or family

       district courts under Subchapter D, Chapter 24, Government Code."

       THSC § 821.0211 excludes certain judges from presiding over matters concerning

allegations of animal cruelty. THSC § 821.0211 does not say anything about allowing

"... application to be in front of a justice of the peace to the exclusion of other judges

within the county." [bold, underline emphasis added.]

       Again, Rabe attempts to manipulate the law, when she states "Once an application

is presented, the justice court judge shall issue a warrant to have the animal(s) in

question seized if the statutory showing of "probable cause to believe the animal has

been or is being cruelly treated" is met."   Although, on the surface, or "at first blush",

this statement appears to "sound" good, this is NOT what the law actually says. The

law very clearly designates ONLY "an animal" or "the animal". Nowhere in the entire

THSC § 821 statute does the language codified by the Legislature state "animal(s)"

(plural). THSC actually says:

       THSC, Sec. 821.022. SEIZURE OF CRUELLY TREATED ANIMAL, (a) "If a

       peace officer or an officer who has responsibility for animal control in a county

       or municipality has reason to believe that an animal has been or is being cruelly

      treated, the officer may apply to a justice court or magistrate in the county or to a

      municipal court in the municipality in :which-Jhe animal is located for a warrant to

      seize the animal, (b)0n^showing.ofprobabje:.cause to believe that the animal


 Appellant's Reply Brief- 06-14-00047-CV     •* v.'*                   page 24 of46pages
       has been or is being cruelly treated, the court or magistrate shall issue the

       warrant and set a time within 10 calendar days of the date of issuance for a

       hearing in the appropriate justice court or municipal court to determine whether

       the animal has been cruelly treated."[bold, underline emphasis added]

       In these two statements, Rabe has quite subtly re-written the law to "exclude"

other judges in the county from issuing a "warrant to seize the animal", and to say

"animal(s)" (plural) when the fact really is that the actual law does NOT "exclude"

other judges in the county from issuing a "warrant to seize the animal", and allows

consideration for only a single individual "animal" at one time, thus complying with the

warrant requirement of the 4th Amendment to "particularly describe" the item to be

seized and the location where the item is located, as well as Article 1, Section 9 of the

Texas Constitution mandate to describe the item to be seized and the location where the


item is to found "as near as may be." Only by describing ONLY a particular animal,

will a warrant comply with the Legislative intent of "an animal" or "the animal", as well

as comply with the 4th Amendment requirement to "particularly describe" and the Texas

Constitution, Article 1, Section 9 requirement to describe "as near as may be" Rabe's

subtle re-writing of the law is the start down a very slippery slope of government

infringement upon the constitutionally protected and guaranteed rights of this Appellant

and eventually ALL animal owning citizens in general.

       With regard to the lawfulness of the "Warrant" (C.R. pgs. 45 - 46), although


 Appellant's Reply Brief- 06-14-00047-CV                              page 25 of46pages
THSC § 821.022(b) allows that a warrant can be issued in a justice court, there is NO

other directive contained in the entire § 821 Statute which directs the proper application

for, issuance of, service of, and return for a warrant to seize an animal. In footnote No.

5 of Pine v. State, 921 S.W.2d 866 (1996). the Texas Court ofAppeals shows that the

"Warrant" is controlled by Chapter 18 of the Texas Code of Criminal Procedure. Since

there is NO direction for the lawful procedures concerning a warrant anywhere in the

language of THSC § 821, and since TCCP Chapter 18 controls the Warrant authorized

by THSC § 821.022(a), there is a huge conflict within the law that must now be

addressed by the Legislature. The conflict is the fact that TCCP 18.01(c) very clearly

states that ONLY judges who are licensed attorneys with the state may issue a warrant

to search/seize. Here lies the great problem within the language of the law, that can

ONLY be corrected by the Legislature. No judge has the authority to "write" new law...

and since the THSC § 821 statute does NOT contain any direction for the application

for, issuance of, service of or return for a lawful warrant, then TCCP Chapter 18

controls. Understanding that the warrant authorized by THSC § 821.022(a) MUST

comply with TCCP Chapter 18, then layman non-lawyer Justices of the Peace are

clearly excluded from issuing a "warrant to seize the animal." TCCP Chapter 18.01(c)

clearly excludes justices of the peace who are NOT licensed attorneys with the state,

from issuing a "warrant to seize the animal." Thus, the "Warrant" issued by layman

non-lawyer Justice of The Peace Yvonne King (C.R. pg. 46) is in direct violation of the


 Appellant's Reply Brief- 06-14-00047-CV                             page 26 of46pages
language of the law found in TCCP 18.01(c) which CONTROLS the issuance of the

"warrant to seize the animal", authorized by THSC § 821.022(a).

       Appellant alleges that the "Warrant" used to take the entire herd of horses from

her property is NOT valid, because it was signed by a layman, non-lawyer in direct

violation of TCCP 18.01(c).

       Rabe states, "The statute [82 J] refers to the right to a hearing but does not allow

for a jury trial." Rabe is a licensed attorney and as such has supposedly been trained in

Constitutional law, yet she is claiming that if the statute doesn't provide for the right to a

trial by jury, then it is proper to deny this Appellant a trial by jury, which is in complete

violation ofAppellant's inviolable, Constitutionally protected and guaranteed right to a

trial by jury. As previously shown, Granger v. Folk clearly establishes that an animal

owner has the inviolable right to a trial by jury of any right affecting her property rights.

Animals are considered property under the law. Arrington v. Arrington, 613 S.W.2d 565 -

Tex: Court of Civil Appeals, 2nd Dist. 1981. Livestock animals are considered "highly

perishable property" under the law. Missouri-Kansas-Texas R. Co. v. Roegelein Pro. Co.,

260 S.W.2d 605 - Tex: Court of Civil Appeals, 4th Dist. 1953. As such, there is no

question that "animals" are considered "property" under the law, thus this Appellant has

the inviolable right to a trial by jury of any matter affecting her property rights. Granger

v. Folk, 931 S.W.2d 390 (Tex. App. Beaumont 1996) citing Clayton v. Clayton, 308
S.W.2d 557, 564 (Tex.Civ.App.-Texarkana 1957. no writ)


 Appellant's Reply Brief- 06-14-00047-CV                                page 27 of46pages
       Rabe states, "Appellant received timely notice of the hearing..." however, Rabe

fails to tell the Court that Appellant was not given any notice as to which animal was to

be the subject of the hearing.      The only notice which Appellant received about any

hearing is contained on the face of the Warrant. (GR. pg. 46). The "notice" paragraph is

clearly confusing and provides NO notice of exactly "which" individual animal is to be

the subject of the hearing. The paragraph containing the only "notice" which this

Appellant received, states:

       "You are therefore commanded to forthwith seize and impound the animals

       (plural) described in application or located on the premises identified in the

       application which is/are alleged (to be) or (to have been ) cruelly treated,

       and you will also give written notice to Carol Paselk, the alleged owner(s)

       of said animal(s), that a hearing will be held in the J.P. Court of Hopkins

       County, Texas, at the Justice Of the Peace, 298 Rosemont Street, Sulphur

       Springs, Hopkins County, Texas on the 19th day of May, 2009 at 1:30PM to

       determine whether the animal (singlular) has been cruelly treated." [bold,

       underline, and italics addedfor emphasis]

       The ONLY animals listed on the "Application For Warrant To Seize Animals" are

"55 Arabian Breed Studs And Mares."(C.R. pg. 45).        There is nothing indicated

anywhere in the "notice" exactly "which" individual animal was to be the subject of the

hearing, as stated in the "notice" "...to determine whether THE ANIMAL has been


 Appellant's Reply Brief- 06-14-00047-CV                               page 28 of46pages
cruelly treated." [bold, underline, and caps addedfor emphasis] NO Thoroughbred

breed horses or Geldings are listed anywhere on the "Warrant" or the "Application."

(C.R. pgs. 45-46). Approximately half of the horses taken from Appellant's property

were Thoroughbred breed horses, and two Geldings were taken, (C.R. pgs. 51-54) all of

which were NOT particularly described as near as may be on the "Warrant" or the

"Application", so can not in any way be considered to be "noticed" for the hearing.

With no description indicating any particular animal, Appellant had no idea which

animal was to be the subject of the hearing, and had no idea what the allegations against

her or the animals were. Appellant was deprived of the right to be properly noticed

about the court proceeding so that she could prepare a proper and adequate defense.

       As clearly shown, horses in good condition were taken from Appellant's property,

and were included in the "Order" in violation of THSC § 821.023(g).(C.R. pgs. 51-54)

Including horses in good condition, violates not only the protections of THSC §

821.023(g), but also violates this Appellant's right to be free from excessive fines or

cruel and unusual punishments. Rabe states, "As to excessive fines, I am unaware of

any excessive fines Appellant was ordered to pay as tied to the seized horses." Horses

which were in good condition were made part of the "Order" (C.R. pg. 55), in direct

violation of THSC § 821.023(g) and Appellant's 8th Amendment right to be free from

excessive fines and cruel and unusual punishments. Horses made subject to the "Order"

which were in good condition, in violation of THSC § 821.023(g) can be considered


 Appellant's Reply Brief- 06-14-00047-CV                              page 29 of 46pages
nothing less than "excessive fine" and also cruel and unusual punishment against this

Appellant.

         A professional licensed Veterinarian is the ONLY lawful voice which can speak

about the true condition of any animal. At the time the animals were taken from

Appellant's property, No professional licensed Veterinarian was on-site to evaluate any

of the horses BEFORE they were removed from Appellant's farm property. No

professional evaluation establishing the condition of any horse was complete by a

licensed Veterinarian BEFORE any horse was removed from Appellant's property. No

professional Veterinarian established any grounds for any allegations against this

Appellant of animal cruelty BEFORE any horse was removed from Appellant's property.

With NO professional licensed Veterinarian on-site at the time of the seizure, and with

NO evaluation of any horse by a professional licensed Veterinarian BEFORE any horse

was removed from the property, there is NO way the State can establish ANY

"beginning" chain of custody of the evidence, therefore there is NO way to prove that

the condition of any horses was not altered AFTER they were removed from the

property. There was also NO court ordered directing how the horses were to be safely

kept after they were removed from Appellant's farm, in violation of TCCP §18.10 & §

18.11.


         With NO court order directing the manner of safe keeping, and with NO

professional evaluation of any horse BEFORE it was taken from Appllant's farm, there


 Appellant's ReplyBrief- 06-14-00047-CV                             page 30 of46pages
is no possible way to show that the condition of any horse was NO altered by the private

citizens who ended up the beneficiaries of the "Order." This is a great denial of

Appellant's right to lawful due process of law.

       With regard to the denial ofAppellant's right to an appeal, Rabe states: "Appellant

claims she was unable to appeal the outcome of the seizure hearing. Please note that

such an appeal was not allowed under the law in place at the time of the hearing. Judge

King ordered the horses be given to two different non-profit animal protection agencies

instead of having the seized horses sold at public auction. At the time the "Order" was

signed, an individual could only appeal an order that animals be sold at public auction

and could not appeal an order transferring animals to a cruelty prevention society. Pitts

v. State (App. 14 Dist. 1995) 918 S.W2d 4, rehearing overruled."

       Rabe attempts to use Pitts v. State to say that Appellant had no right to an appeal.

In 1996, a year after the Pitts v. State decision, in 1996, the Court ofAppeals clearly

shows the problem with the Pitts decision, stating in Granger v. Folk 931 SW2d (1996)

9th Dist. Court ofAppeals.: "...the State of Texas represented by the County Attorney for

Jasper County, Texas, represents that not only is Relator not entitled to a jury trial under

Section 821.021 et seq, Relator is not entitled to a de novo appeal from justice court to

county court. We hold that Relator is not only entitled to a jury trial under Section

821.021, as a matter of right, but is also entitled to appeal. Thus, this Court comes to

irreconcilable crossroads with our Fourteenth Court ofAppeal's discussion in Pitts v.


 Appellant's Reply Brief- 06-14-00047-CV                               page 31 of46pages
State, 918 S.W.2d 4, 5 (Tex.App.— Houston f!4th Dist.j 1995. orig. proceeding). Pitts

held that our State Legislature "specifically" limited the rights of appeal in these cases to

those involving animals ordered sold at public auction. Id. at 4. We are not here

questioning our Legislature's authority to place limits on certain appeals. We are saying

that Section 821.025 does not operate as a limitation on appeals from Justice Court, but

rather a continuation, if not an expansion, of one's appellate rights under Section

821.021 et seq. To view otherwise would functionally restrict rights to appeal and make

meaningless the statutes and rules which provide for appeals from justice courts. Tex.

Gov't Code Ann., § 26.042(e) (Vernon 1988); Tex. Civ. Prac. & Rem.Code Ann. §

51.001 (Vernon 1986); Tex.R. Civ. P. 571-574."

       Clearly, this Appellant was wrongfully denied the opportunity to appeal the

"Order", issued in a justice court, by a layman non-lawyer, when justice court decisions

are NOT considered res judicata or final. The "Order" took horses in good condition

from Appellant in direct violation of the protections of THSC § 821.023(g), as well as

in direct violation of her 8th Amendment rights.



               APPELLANT'S REPLY TO APPELLE'S RESPONSE TO
                                APPELLANT'S ISSUE NO. 4




Appellant's Contention

      The justice Court erred in issuing the "Order Awarding possession of Seized


 Appellant's Reply Brief- 06-14-00047-CV                               page 32 of46pages
Horses" in violation of 8      Amendment Protections.




Appellee's Reply

       The Justice Court did not err in issuing the "Order Awarding Possesson of Seized

Horses" in violation ofAppellant's 8th Amendment Protections.



Appellant's Reply Argument:

       Even though this Court must consider ONLY the "Order" in this case, since Rabe

has brought up the proceeding in the County-Court-At-Law, and that court is a court of

record, some official court testimony may prove to be beneficial for this Court to see

that Rabe makes false statements.


   1. In his official eyewitness report, filed May 1, 2009, nine days before the seizure,

       Sgt. Tanner Crump states: "Not all of the horses were poor and she has a rotation

       plan for the horses on the grazing land she owns. Most of the horses that were

       poor were older horses and it is expected that they would not look as good as

       horses that were younger." Crump further stated, "I do not feel that the horses

       are in need of immediate care or removal from the owner."(C.R. pg. 44)


   2. Photos of horses found six days AFTER they were taken from Appellant's

      property show horses in good condition which, according to THSC 821.023(g)

      should never have been included in the "Order". (C.R. pgs. 51-54)

 Appellant's Reply Brief- 06-14-00047-CV                             page 33 of46pages
   3. Photos of Hay and grain usage for ten days BEFORE the seizure clearly shows

       Appellant was providing feed to the horses. (See EXFUBIT No. 1)


   4. States witness Melanie DeAeth, who instigated the "raid" against this Appellant

       and eventually ended up taking all the horses, as the beneficiary of the "Order",

       testified in the County-Court-At-Law: "Yes, right. There were some that were

       okay. There was one pasture that probably had enough grass and was maintaining

       those horses." (R.R. State v. Paselk. CR0926723, 10/27/09, Vol. 3 of 6. pg. 62,

       lines 12-14.) Thirty eight mares were in pasture. (See EXHIBIT No. 2 &3)


   5. When asked IF he would have a different opinion IF he had been told that

       Appellant Paselk was feeding the horses, Chief Deputy Rickey Morgan testified:

       "I would have. She would probably still have the horses today because she was

       attempting to feed them." (R.R., State v. Paselk, CR0926723.10/27/09 Vol. 3 of 6,

       pg. 285 lines 16-25) (See EXHIBIT No. 4)


       These five items clearly show that horses in good condition included in the

"Order" making the "Order" already null and void as it is written, in complete violation

of THSC 821.023(g). Rabe has made broad, sweeping statements of untruth, for which

she has supplied NO admissible evidence to back these statements up. Taking horses

from Appellant that were in good condition, in violation of THSC § 821.023(g) clearly

shows Rabe's statement, "The horses seized were all in extremely poor condition..." is


 Appellant's Reply Brief- 06-14-00047-CV                             page 34 of46pages
FALSE. Rabe has a duty to TELL THE TRUTH. According to TCCP 2.01, Rabe also

has a duty not to convict, but to see that justice is done. And, according to TCCP 2.01,

Rabe has a duty to "not suppress facts or secrete witnesses capable of establishing the

innocence of the accused." Rabe's statement concerning the condition of the horses is

FALSE, it suppresses true facts, and it secretes "witnesses" (the horses) capable of

establishing the innocence of this Appellant. Rabe's use of the word "ALL" is NOT a

mistake... it is an intentional qualifier meant to have this Court believe something that is

NOT true.


       Rabe again provides another FALSE statement to this Court when she states

Appellant was "...not exposed to excessive fines," however, ordering horses taken

which were in good condition is an excessive fine which far exceeds the language and

limitations of the law, especially THSC 821.023(g).

Rabe makes broad, sweeping FALSE statements and fails to present any admissible

evidence to back up her claims. The ONLY thing Rabe has presented is FALSE

statements to this Court.




                                           CONCLUSION


       This Court has the responsibility and duty to make sure that this Appellant's

lawful protections, as well as her Constitutionally protected and guaranteed rights are

NOT infringed upon by the State. The "Order" is the issue in this case, which clearly


 Appellant's Reply Brief- 06-14-00047-CV                              page 35 of46pages
violates Texas Health & Safety Code 821.023(g). The "Order" was issued as a result of

the violations ofAppellant's lawful protections provided by the Legislature in THSC

821.023(g), as well as the denial of proper due process of law, and the violation of

Appellant's Constitutionally protected and guaranteed rights. Although Appellant's

Petition For Writ of Certiorari was untimely filed, according to the TRCP Rule 579 90

day time limit, Justice demands that this Court waive the Rule and exercise its

constitutional responsibility to take jurisdiction of this case. This Court has the

responsibility to recognize that the Rule is not jurisdictional, but directory only, and

because it conflicts with the justice of this case, it is justice and not the rule which must

prevail. This case is a situation where this Court must determine that Rules should

implement rather than prevent the administration ofjustice.

       Appellant has clearly shown that the "Order" issued by layman non-lawyer

Yvonne King clearly violates the language and protections codified by the Legislature in

Texas Health & Safety Code 821.023(g) by including horses that were in good condition

in the "Order". This Court has the duty to quash/vacate/over-rule the "Order" since it is

already null and void in violation of THSC 821.023(g). Appellant has clearly shown

that Rabe has provided FALSE statements to this Court. Appellant has clearly shown

that the "Order" issued by layman non-lawyer Yvonne King is already void because it is

issued in direct violation of the protections of THSC 821.023(g), as upheld in Gracia v.

State. Appellant has clearly shown that the presentation of this case to this Court is not


 Appellant's Reply Brief- 06-14-00047-CV                                page 36 of46pages
frivolous and is not without legal merit.



                                           PRAYER


       Appellant prays that this Court will protect this Appellant's lawful protections and

Constitutionally protected and guaranteed rights, and vacate the already legally null and

void "Order." Appellant further prays this Court will waive the directional time limit of

TRCP Rule 579 and exercise its constitutional responsibility to take jurisdiction of this

case, in favor of the Justice this case clearly demands. Appellant prays this Court will

vacate the already null and void "Order Awarding Possession of Seized Horses" which

includes horses in good condition in violation of THSC 821.023(g).




                                              Respectfully Submitted,




                                              Carol Paselk, Pro Se Appellant
                                              P.O.Box 1284
                                              Emory, Texas 75440
                                              (940)435-3210




 Appellant's Reply Brief- 06-14-00047-CV                             page 37 of46pages
                            CERTIFICATE OF COMPLIANCE


       Pursuant to TRAP Rule 9.4(i)(3), in making this Certificate of Compliance, I am

relying on the word count provided by the Libre Office 4.2.5.2 computer software used

to prepare this document. In compliance with TRAP Rule 9.4(i)(2)(B), according to the

Libre Office word-count function, this Appellant's Reply Brief contains 6.995 words. In

compliance with TRAP 9.4(e), the typeface used in this Brief is no smaller than 14-

point, except for footnotes, which are no smaller than 12-point.




                                           CaroFPaseTk, Pro Se Appellant
                                           P.O.Box 1284
                                           Emory, Texas 75440



                                CERTIFICATE OF SERVICE




       I certify that a true and correct copy of the foregoing "Appellant's Brief has been
sent by USPS mail to Justice of The Peace, Precinct 1, Yvonne King, 128 Jefferson
StfeetrSuite G, Sulphur Springs, TX 75482, on the                               EXHIBIT No. 1 - hay on hand




               On Sunday, May 3, 2009, there were over 80 bales of hay in the barn.




Appellant's Reply Brief- 06-14-00047-CV                                    page 39 of46 pages
On Saturday, May 9, 2009, on the day of the seizure there were ten bales of hay in the barn. Another
80 bales were scheduled to be picked up on Sunday morning. This photo shows the "mess" that the
rescuers left the barn in. They tore open hay bales and scattered hay all over the inside of the barn and
all over the alleys between the stalls and pens, leaving a huge mess. They destroyed a huge, almost
brand new, industrial size bam fan, and marked the walls of the bam with their marking "crayons".
They broke the hinges off one of the gates, when there was NO reason to have done so. They left
cigarette butts everywhere. They had NO respect for anything on the property. Melanie DeAeth
testified that the horses in pasture were okay.




 Appellant's Reply Brief- 06-14-00047-CV                                         page 40 of46 pages
'Rescuers" left the barn a mess. They tore open hay bales and hay was strewn everywhere. Another 80
   bales of hay was scheduled to be picked up the next morning - Sunday morning, May 10, 2009.




Appellant's Reply Brief- 06-14-00047-CV                                    page 41 of46 pages
On Saturday, May 9, 2009, at the time the "rescuers" stole the horses, there were fourteen 501b. bags of
14% pellets in the feed room that had been purchased the night before - receipt of which was provided
as evidence in court. There was approximately 20 pounds of a twenty five pound bag of Cal Manna
supplement.




 Appellant's Reply Brief- 06-14-00047-CV                                        page 42 of46 pages
On Saturday, May 9, 2009, along with the 14 bags of pellets, there was a large stack of empty feed
bags, clearly indicating that the horses were being fed, over a long period of time.




 Appellant's Reply Brief- 06-14-00047-CV                                      page 43 of46 pages
                                          EXHIBIT NO. 2
                     Fat Mares in pasture 1 month before the seizure.




Appellant's Reply Brief- 06-14-00047-CV                             page 44 of46 pages
                                                  EXHIBIT N. 3
                                                                                            b'2
                        STATE VS. PASELK - VOLUME 3 OF S - 10/27/05


                    1   some of       the horses were in stalls?

                    2           A.      Right.    That's true.     There were horses --

                    3   the horses that were inside and in the manure also had

                    4   no ventilation, no daylight, but there was a pasture

                    5   out back that had some horses in it.

                    6           Q.      And overall there would be a few horses that

                    7   if you just took a snapshot of those two or three --

                    8           A.      Right.

                    9           Q.      -- they would be --

                L0              A.      Right.

                LI              Q.      -- I guess considered okay?

                L2              A.      Yes, right.    There were some that were

                L3      okay.        There was one pasture that probably had enough

                L4      grass and was maintaining those horses.

                L5              Q.      But as a whole, what would your opinion be?

                LG              A.      But the majority of it was gross neglect,

                L7      gross abuse.        You know, those animals were suffering.

                L8      They didn't see daylight.            They didn't have pens big

                19      enough to walk.          Their hooves were out and under, so

                30      they never touched the ground, you know, starving,

                21      horses in pain, the one that had laid there and died

                n       all night, you know, suffered and died, you know, just

                >3      gross neglect and abuse.

                >4              Q.     And if you are looking at this case as to

                >5      what is best for the horses, what, if anything, would



                                 KAYLA R.    SCOTT,   CSR,   RPR      :214)   534-9424




Appellant's Reply Brief- 06-14-00047-CV                                                  page 45 of46 pages
                                             EXHIBIT No. 4
                                                                                         2B5
                       STATE VS. PASELK - VOLUME 3 OF 6 - 10/27/09


                   1   week's    time.

                   2        A.      Well, at that particular time when Sergeant
                   3   Crump went out there, he didn't know of any history of
                   4   Ms. Paselk.       He kind of felt sorry for her, and from

                   5   what she was telling him, he was going to give her

                   6   time to -- he saw feed.            He saw wormer.   He didn't

                   7   know anything about the rescue group's prior dealings
                   S   with her, and she just wasn't doing anything.             I mean,
                   9   the day we went out to serve the seizure papers, the

                  10   feed was still there, and the wormer was still there

                  LI   in the bucket, and she hadn't even attempted to do
                  L2   anything.     So after Lieutenant Turner and I had

                  L3   discussed it, we just kind of took it upon our own to
                  L4   go see Ms. Rabe and get the seizure papers because the

                  L5   horses would be starved to death.

                  L6        Q.     And on the flip side of that, if what she

                  L7   had told Mr. Crump compared to what we knew of the

                  L8   rescue groups and their involvement had been true, if

                  L9   they were still going to work with her, if there was

                  >0   going to continue to be a supply of food or wormer, if

                  >1   what she had told Mr. Crump he wrongly or rightly
                  11   believed, if that were true, would you have a

                  >3   different opinion?

                  24 A. I would have.      She would probably still have

                  >5   the horses today because she was attempting to feed



                             KAYLA R.     SCOTT,   CSR.    RPR      214)   534-9424




The Court needs to consider that the "rescues"testified that they were NOT supplying
continuing support which they could withdraw from Appellant. Appellant had been
purchasing feed on her own for months without the support of any "rescue."

 Appellant's Reply Brief- 06-14-00047-CV                                               page 46 of46 pages